Exhibit 10.29








































Labour Contract







--------------------------------------------------------------------------------



ARTICLE 1. GENERAL PROVISIONS


In accordance with the “Labour Law of P.R.C”, “Labour Contract Law of P.R.C” and
other relevant laws and regulations, and based on the agreement of both Parties
after equitable and voluntary negotiation, the Parties hereby conclude the
contract (the “Contract”) in Shanghai (city) on date of 03/06/2016 (DD/MM/YY) as
follows:


ARTICLE 2. TYPE, TERM AND PROBATION PERIOD
 2.1 Type and Term


☒ Unfixed Term


Starting from _01 July 2016 (DD/MM/YYYY)


☐ Fixed Term


Starting from _____________ (DD/MM/YYYY) to _____________ (DD/MM/YYYY) Both
Parties acknowledge and agree that this Contract represents Party B’s first
fixed-term contract with Party A.


The term of this Contract shall commence on the date and continue for a period
of time as set forth in the above information (the “Term”), unless this Contract
is earlier terminated in accordance with its terms. Party A shall recognize
Party B’s years of service to Johnson Controls (China) Investment Co., Ltd.
(“JCI”) since _03/Jan/2000___.


Where the renewal or amendment to employment permit is required from time to
time in accordance with the relevant laws and regulations, the Parties shall
enter into labour contract anew based on such laws and regulations.


2.2  Probationary Period


The probation period of Party B is N/A month(s) starting from _____________
(DD/MM/YYYY) to ______ (DD/MM/YYYY).


Specialized employment conditions are:
________________________________________________________________________
________________________________________________________________________


During the probation period, if Party B is confirmed to fail to meet the
employment conditions, Party A reserves the right to terminate the contract.
After expiry of the probation period, if no party refer termination of the
contract, the Party B will be regarded to pass the probation period.


2.3 Assumption of Training Bond (☐ Applicable / ☒ Not Applicable)






--------------------------------------------------------------------------------



The Parties agree that the Training Bond signed between JCI and the Employee (a
copy of which is attached hereto as Appendix I) shall be transferred to be
performed between the Company and the Employee, with the Company assuming all of
JCI’s rights and obligations thereunder.


2.4 Renewal of Contract


As the case may be, prior to the scheduled expiration of the Term, Party A shall
either offer Party B a renewal of the Contract, or shall inform Party B in
writing that Party A does not intend to renew the Contract. If Party A offers to
renew the Contract, Party B shall accept or refuse the renewal in writing prior
to the expiration of the Term. In the event that Party B fails to respond prior
to the expiration of the Term, Party B shall be deemed to have refused to renew
the Contract. In the event that Party B agrees to renew this Contract, he/she
shall submit the relevant materials before the expiry hereof, and extend the
alien employment permit for him/her.


ARTICLE 3. SCOPE OF WORK


3.1 Work Location / Position


The working location for Party B will be _Shanghai_ (city). The position will be
Group VP & GM, Seating Asia Pacific. Party A may assign Party B to travel to a
different location to work for a short or long period, which shall not be deemed
as a change of work location.


Party B shall be employed by Party A in the working location and position as set
forth in above information. Party A may from time to time reassign Party B to a
different position in Party A, or assign Party B to work in a different
location. Party B shall have the right to file a complaint against the
reassignment or relocation, but shall comply with the reassignment or relocation
until Party A decides to change the decision. In addition, Party B may,
according to his/her ability and specialty, suggest to Party A that he/she be
assigned to another position, but shall not leave his/her job until Party A has
made the decision. If appropriate, the level of Party B’s salary and benefits
may be adjusted upon such newly assigned position.


3.2 Duties of Party B


Party B shall diligently perform his/her duties and responsibilities to the best
of his/her ability in accordance with the instructions of his/her supervisors,
work in co-operation with Party B’s supervisors and colleagues, and observe the
terms of this Contract and the work rules of Party A contained in the Employee
Handbook of Party A or other rules and policies issued from time to time by
Party A.


3.3 Work Hours


If Party B’s position has already been approved to work under a working hours
system different from the standard working hours system or if Party A in the
future obtains such



--------------------------------------------------------------------------------



approval, Party B hereby agrees to automatically be subject to that alternative
working hours system. Party B hereby agrees to provide any assistance necessary
for and fully cooperate with Party A in its application for Party B to work
under the alternative working hours system.


3.4 Holidays and Leave


During the Term of this Contract, Party B shall enjoy the holidays and leave in
accordance with the Employee Handbook and other rules and policies, the relevant
laws and regulations as may be adjusted from time to time.


ARTICLE 4. REMUNERATION AND BENEFITS


4.1 Salary and Benefits


The initial salary and benefits of Party B shall be the same as that applicable
immediately prior to the Contract commencement date while Party B was with JCI,
unless otherwise agreed by the Parties in writing on or prior to the Contract
commencement date. Party A may lawfully adjust the salary or other benefits of
Party B from time to time based on the performance of Party B, such as the
professionalism, working attitude and efficiency, and Party A’s operation
situation.


4.2 Payment


Party A will pay all remuneration in Renminbi (RMB) to Party B, less any amount
required to be withheld by Party A as individual income tax and otherwise in
accordance with the applicable law.


Party B’s salary shall be paid on the fifth (5th) of the following month and
shall be paid to Party B through Party B ‘s bank account or be directly paid to
Party B in cash (as Party A deems appropriate).


4.3 Additional Remuneration


Party A will pay Party B additional remuneration for overtime work (if any) in
accordance with applicable laws and regulations.


4.4 No Disclosure of Remuneration


Party B shall keep his/her salary and other remuneration confidential and not
disclose his/her remuneration to any other person.


ARTICLE 5. SOCIAL INSURANCE AND LABOUR PROTECTION


5.1 Social Insurance






--------------------------------------------------------------------------------



Party A will enrol Party B in the social insurance schemes only if non-PRC
national employees are required to make contributions under local laws and as
necessary under local policy.


5.2 Medical Leave and Benefits


Party A will provide medical leave and benefits, maternity leave for female
employees (if applicable), leave and other labour security benefits in
accordance with applicable law and the provisions of the Employee Handbook and
other rules and policies.


5.3 Labour Protection


Party A will provide necessary work conditions and tools for Party B to perform
his/her work, and provide working environment conforming to the labour safety
and health standard in accordance with the state regulation.


ARTICLE 6. LABOUR DISCIPLINE


6.1 Labour Discipline


Party B shall comply with all aspects of Party A’s rules relating to labour
discipline contained in the Employee Handbook and other rules and policies
issued from time to time by Party A.


6.2 Breach of Discipline


If Party B violates any rule relating to labour discipline or any other rules or
procedure of Party A, including safety rules, causes damage to Party A, without
prejudice to Party A’s rights to claim damages/indemnity against Party B, Party
A may take disciplinary action against Party B in accordance with the relevant
rules and policies. In serious cases, Party A may terminate employment with
Party B in accordance with law. Party A’s rights to take disciplinary action are
set forth in the Employee Handbook and other rules and policies issued from time
to time by Party A.


ARTICLE 7. AMENDMENT, TERMINATION AND ENDING OF THE CONTRACT


7.1 Through mutual agreement of both Parties, the Contract may be amended
subject to relevant laws in written form.


7.2 The contract ends in any of the following conditions:


7.2.1 The contract is expired;


7.2.2 Party B starts to get basic pension legally, or reaches the age of
retirement provided by law;


7.2.3 Party A is legally announced to be bankruptcy;





--------------------------------------------------------------------------------



7.2.4 The Party A is revoked business license, ordered to close, be canceled or
dissolved in advance;


7.2.5 Party B deceases or is declared dead or missing by the people’s court; and


7.2.6 Other circumstance stipulated by the laws and rules:

7.3 Party A may terminate this Contract immediately and need not pay any
economic compensation if there are any of the following situations in Party B
side:


7.3.1 When Party B fails to satisfy the recruitment requirements during the
probation period;


7.3.2 When party B seriously violates a rule relating to labour discipline or
another rule or procedure of Party A (including without limitation breach of
Article 9.1 or Article 9.3, or any other serious breach of the company rules);


7.3.3 When Party B commits serious dereliction of duty or graft, thus causing
substantial damage to Party A;


7.3.4 When Party B employs the means of deception or coercion or takes advantage
of Party A’s difficulties to force it to conclude the Contract or to make an
amendment to the Contract, which is contrary to Party A’s will, which causes the
invalidation of the Contract held by the arbitral body or the people’s court
(Deception includes, without limitation to, disguising or giving false
information on the academic records, work experience, seniority and physical
condition or providing fake degree certificates, qualification certificates and
other unreal material for Party A.);


7.3.5 When Party B has established labour relationship with another entity,
which seriously affect the accomplishment of Party A’s work obligations by Party
B, or Party B refuses to rectify the matter if the same is brought to his
attention by Party A;


7.3.6 When Party B has his/her residence or work permit canceled, or failure to
obtain the residence permit or the approval for employment permit;


7.3.7 When Party B is charged with a criminal offense in accordance with law;


7.3.8 Under other circumstances in which the laws or regulations permit Party A
to dismiss Party B at any time without notice.


7.4 To the extent permissible by local policies and regulations, Party A may
terminate this Contract for any reason by providing one (1) month’s prior
written notice or by payment of one (1) month’s base salary of Party B in lieu
of notice, without paying any severance.






--------------------------------------------------------------------------------



7.5 Party B may terminate this Contract unilaterally by giving Party A written
notice thirty (30) days in advance; Party A reserves the right to waive the
aforesaid notice period requirement.


7.6 When the Contract is terminated or ends, or if Party A requires at any time
during the Term, Party B shall:


7.6.1 Stop any activities in the name of Party A, or end any unfinished works as
per the requirements of Party A;


7.6.2 Handover all the works to Party A side as per the requirements of Party A;


7.6.3 Return immediately all the documents, keys, passports or PC software and
the equipment, credit card(s), mobile phone that Party B holds or controls, or
any other property related to the business or affairs of Party A completely and
thoroughly, Party B agrees that he has no right to keep any aforesaid articles
or copies.


7.6.4 Refund Party A any unsettled payments owed to or any expenses refundable
to Party A; where Party B fails to refund such payments or expenses, Party A is
entitled to deduct such payments or expenses from compensation payable to Party
B; if such compensation is not sufficient for the deduction of said payments in
full, Party A has the right of recourse against Party B according to law.


If Party A fails or delays to transact the resignation procedures for Party B
due to Party B fails to perform the above stipulated responsibilities, Party B
shall afford the corresponding liabilities on its own:


ARTICLE 8. ECONOMIC COMPENSATION


8.1 If applicable, Party A shall give Party B economic compensations in
accordance relevant laws and regulations when the Contract is terminated or
ends, unless the Parties agree otherwise.


8.2 If Party B causes loss to Party A during the term of this Contract, he/she
shall make compensation accordingly.


8.3 If Party B accepts any training paid by Party A during the term of the
Contract, Party B shall sign the training agreement as per Party A’s requirement
before the training, and provide services after the training within the service
period (“Period of Service”) stipulated in the training agreement. If the above
Period of Service exceeds the term of the Contract, the Contract shall
automatically extend till the completion of the above Period of Service unless
Party A proposes to end this Contract prior to its expiry.


If due to Party B’s personal reason (excluding Party B’s health, or urgent,
unpredictable affairs as recognized by Party A) he/she fails to complete and
terminate ahead of schedule the training, or Party A terminates the Contract
according to Article 7.3 in this Contract, Party B shall refund the training
fees in accordance with the training agreement, including



--------------------------------------------------------------------------------



but not limited to the fees charged by training institution, the transportation,
accommodation and communication fees related to the training etc. The refundable
training fees will be calculated descending to the Service Period Party B
completed, and the refunding standards will be subject to the Training Agreement
entered into by the Parties.


8.4 Party A’s transfer of Party B to an affiliate with Party B’s agreement does
not entitle Party B to the severance fee under this Article 8.1; however, Party
B’s service period with and as recognized by Party A under this Contract shall
be counted into Party B’s service period with such affiliate of Party A.


ARTICLE 9. CONFIDENTIALITY AND NON-BRIBERY


9.1 Confidentiality


Party B agrees to maintain all information which may be known to Party B
concerning operation, management, technology, marketing or financial information
of Party A or any business entity affiliated with Party A and information
relating to the business and services of Party A as well as any confidential
information received by Party A from third parties (the “Confidential
Information”) in the strict confidence, and agrees not to disclose, directly or
indirectly, in any manner, any Confidential Information to any person inside or
outside Party A without the prior written consent of Party A or to use any
Confidential Information in competition with Party A or for any purpose other
than Party B ‘s performance of his/her duties and obligations under this
Contract. Party B specifically agrees that this obligation shall survive the
termination or ending of this Contract.


Party B shall, if required in the sole discretion of Party A, enter into a
separate Employee Intellectual Property and Confidentiality Agreement with Party
A. In this case, the execution of Party B Intellectual Property and
Confidentiality Agreement shall be a condition to this Contract and shall
constitute an integral part of this Contract.


9.2 Return of Properties, Documents and Data


Upon termination or ending of this Contract, Party B shall promptly, before
Party A pays him/her the final compensation and/or severance fee, return to
Party A all Party A’s properties (including but not limited to cash, checks,
receipts, uniform, keys, copy of the Rules and Systems, vehicles, tools,
machinery and office equipment) and original and copies of drawings, blueprints,
client lists/database, computer programs, memorandum, notes, formulae, financial
statements, marketing information, training materials, operating records and any
other documents of Party A or any document provided by a third party to Party A
(including data stored in audio, video or any other formats) which are in the
possession, custody or control of Party B.


9.3 Offer of Money to Others Not allowed






--------------------------------------------------------------------------------



Party B shall not, and shall not direct any other person to, offer, promise or
give to any government official, any political party or official thereof, any
candidate for political office, or any other person any money or any item of
value while knowing or having reason to believe that all or a portion of such
money or item of value will be offered, promised, or given directly to any of
those listed above for the purpose of influencing any action, omission, or
decision by the recipient in order to obtain or retain business for Party A or
to direct business to others.


ARTICLE 10. DISPUTE RESOLUTION


10.1 Dispute Resolution


The Parties shall settle labour disputes in accordance with the following
procedure:


10.1.1 The Parties shall first endeavour to settle any dispute arising from the
performance of this Contract through consultation.


10.1.2 If consultation fails, the Parties shall apply for arbitration to a local
labour dispute arbitration committee


10.1.3 If any Party is not satisfied with an arbitral award, the Party may bring
a law suit to the competent People’s Court at the location of Party A’s
registered address.


ARTICLE 11. MISCELLANEOUS


11.1 Company Rules


Party B hereby acknowledges receipt and reading of a copy of Party A’s Employee
Handbook as in effect as of the date hereof. Party B confirms that he/she fully
understands the contents of the Employee Handbook and is willing to comply with
all the rules contained therein.


11.2 Compliance with Legal Requirements


If this Contract at any time conflicts with any applicable law, Party A and
Party B will comply with all legal requirements and shall promptly amend the
Contract accordingly or follow such legal requirements. If any term of this
Contract becomes invalid or unenforceable for whatever reasons, the rest of this
Contract shall remain binding and enforceable.


11.3 Applicable Law


The formation, validity, interpretation, execution, amendment, termination and
ending of this Contract shall be governed by the laws of the PRC (“Chinese
Laws”). Chinese Laws means published and publicly available laws, regulations,
rules and normative legal documents, etc. duly issued by competent public
authorities of the PRC or local



--------------------------------------------------------------------------------



government. When the Chinese Laws do not regulate a certain matter, company
rules shall apply.


11.4 Integrality


The appendices hereto and any sequent amendments to this Contract and appendices
hereto shall be integral parts of this Contract. Both Parties acknowledge that
certain other agreements or contracts may be required by Party A to be signed
between the Parties from time to time during the Term of this Contract which are
necessary for Party A’s business. If Party A so requires, the Parties shall
negotiate on and sign such agreements.


11.5 Language


This Contract is executed in both English and Chinese. Both language versions
shall be equally authentic. The Parties acknowledge both language texts are
substantially the same in all material respects. If there is any conflict
between Chinese and English versions, the Chinese version shall prevail.


11.6 Copies


This Contract shall be executed in two originals, of which Party A shall hold
one (1) copy and Party B shall hold one (1) copy.


11.7 Other


11.7.1 Matters which are not covered in this Contract shall be handled in
accordance with the applicable laws and regulations.


11.7.2 Party B confirms that the information in the first page of the Contract
is true and valid, and that any notice of relevant matters that Party A needs to
inform Party B should be deemed served if Party A delivers the notice to the
“Resident Address” of Party B provided in the first page of the Contract. If
there is any change to the “Resident Address in China” of Party B, Party B is
obligated to inform Party A in writing within 10 days. If Party B fails to
inform Party A of such change, and as a result relevant notice cannot be
delivered to Party B timely, Party B shall be responsible of any legal
consequence caused thereby. Party A’s notice shall be deemed served when such
notice is delivered to the original resident address in China of Party B.



Party A:Name of Party B:Adient Management (China) Co., Ltd.Huan, Jian JamesParty
A Signature:Party B Signature:[SEAL] Adient Management (China) Co., Ltd./s/
Huang, Jian James







--------------------------------------------------------------------------------



Appendix:


Appendix I: Training Bond (if applicable)


ADDENDUM


Party A should not terminate this Contract according to article 7.4 in any of
the following conditions:


1.1 Party B is confirmed to have totally or partially lost the ability to work
due  to occupational diseases or injuries suffered at work;


1.2 Party B is in the medical treatment period because of illness or non-work
injuries;


1.3 Party B is a female employee during the pregnancy, maternity, or nursing
period;


1.4 Party B is engaged in the works that may bring occupational diseases but
left the post without occupational physical examination, or is suspected to be a
patient with occupational disease and is in diagnosis or medical observation
period;


1.5 Party B has worked continuously for Party A for 15 years or more and is less
than 5 years from the statutory retirement age;


1.6 Other circumstances stipulated by laws, administrative rules and
regulations.


For the avoidance of any doubt, the provisions of this Article shall no
prejudice Party A’s right to terminate the employment with Party B pursuant to
Article 7.3.



Party A:Name of Party B:Adient Management (China) Co., Ltd.Huan, Jian JamesParty
A Signature:Party B Signature:[SEAL] Adient Management (China) Co., Ltd./s/
Huang, Jian James








--------------------------------------------------------------------------------



TRIPARTITE AGREEMENT


THIS TRIPARTITE AGREEMENT (“Agreement”) is entered into on June 3, 2016 by and
among:


(A) Johnson Controls (China) Investment Co., Ltd. (“JCI”);


(B) Adient Management (China) Co., Ltd. (“Adient”); and


(C) Huang Jian James . . . (“Employee”).


The above-named are hereinafter individually referred to as a “Party” and
collectively as the “Parties.”


WHEREAS:


A.The Employee is employed by and works for JCI under a certain employment
contract;


B.Due to a global business spin-off, JCI will transfer a part of its assets and
business to Adient. As a part of the transferred business, the Employee will
need to transfer from JCI to Adient;


C.The Parties agree to enter into this Agreement to set forth the terms and
conditions of the contemplated transfer of the Employee to Adient.


It is hereby agreed as follows:


1.Effective 0:00 on July 1, 2016 (the “Transfer Date”), the Employee’s
employment will transfer from JCI to Adient, in accordance with the terms hereof
as well as a new employment contract separately signed by and between Adient and
the Employee (on terms and conditions substantially similar with the Employee’s
current JCI employment contract), and the Employee’s employment with JCI will
terminate simultaneously.


2.Unless otherwise specifically agreed by the relevant parties, Adient shall
assume all of JCI’s rights, obligations, agreements, contracts and documents
under the employment relationship between JCI and the Employee, including
salary, bonus, employee handbook etc., regardless of whether the relevant rights
or obligations arise/arose before, on or after the Transfer Date. In addition,
Adient shall recognize the Employee’s years of service to JCI since 1/3/2000 as
well as any accrued but unused annual leave days as of the Transfer Date;
accordingly, no compensation (such as severance payment or annual leave
compensation, etc.) will be payable to the Employee upon this employment
transfer. The Employee hereby confirms that he/she has no pending issue with
JCI.





--------------------------------------------------------------------------------



3.The Employee hereby confirms that the Employee is fully aware of any rights or
protections the Employee is entitled to under the law, signs this Agreement
willingly, and the Employee’s agreement to the terms herein is irrevocable under
any circumstances including for any future change in the Employee’s status (such
as sickness, pregnancy, work- or non-work related injury, etc.).


4.This Agreement shall be governed by the laws of China.


5.This Agreement is executed in the English and Chinese languages. Both language
versions shall be equally valid.


6.This Agreement is signed in three (3) originals. JCI, Adient and the Employee
will each hold one original.


Signature page follows.







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.


For and on behalf of Johnson Controls (China) Investment Co., Ltd. (Chop)



[SEAL] Johnson Controls (China) Investment Co., Ltd.SignatureTitle



For and on behalf of Adient Management (China) Co., Ltd. (Chop)



[SEAL] Adient Management (China) Co., Ltd.SignatureTitle












The Employee/s/ Huang, Jian JamesSignature




